Citation Nr: 1441964	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had recognized Philippine Guerilla Service from December 1944 to April 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veteran was afforded a videoconference hearing with the Decision Review Officer (DRO) at the Manila RO in October 2013, at which the Veteran and his granddaughter testified.

The issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) has been raised by the record in conjunction with an increased rating claim.  Therefore, the Board has jurisdiction over that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The issues of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss and entitlement to TDIU are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment that more nearly approximates reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but not higher, for PTSD for the entire period on appeal have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the required notice in a letter dated January 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its notification obligations. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided VA examinations in connection with his claim in March 2011 and March 2014, and those examination reports are adequate to enable the Board to make a decision as to the appropriate rating to be assigned.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for PTSD

The Veteran seeks an initial increased rating for PTSD. The RO granted service connection for PTSD in a May 2011 rating decision and assigned a 30 percent rating, effective November 30, 2010.  The Veteran appealed that decision.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2013).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient. Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The Veteran's entire history is reviewed when assigning a rating.  38 C.F.R. § 4.1 (2013).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

PTSD is rated under Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 30 percent rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In rating psychiatric disabilities, VA has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  That manual includes a Global Assessment of Functioning (GAF) scale which takes into consideration psychological, social and occupational functioning on a hypothetical continuum of mental illness.  GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work)..  Richard v. Brown, 9 Vet. App. 266 (1996).  Diagnostic and Statistical Manual of Mental Disorders, 4th Ed., Washington, D.C., American Psychiatric Association (1994). 

The evidence for consideration in this case includes VA psychiatric examination reports, VA treatment records, and lay testimony and statements.  This appeal stems from the initial grant of service connection.  The Veteran has not challenged the November 2010 effective date for the grant of service connection, and therefore, the relevant question is the state of disability from November 2010 to the present.  38 C.F.R. § 3.400 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was formally diagnosed with PTSD in October 2010.  A November 2010 VA treatment note showed that the Veteran reported intrusive thoughts, nightmares, flashbacks, physical reactions to reminders, avoidance of thinking or talking about the trauma, avoidance of situations and activities that were reminders, problems remembering important aspects of the trauma, loss of interest in pleasurable activities, sleep and concentration problems, irritability and anger, was guarded, and had an exaggerated startle response related to combat trauma.  The examiner also noted that the Veteran reported depression, including dissatisfaction with life, discontinuance of pleasurable activities, feeling that life was empty, boredom, dysphoria, foreboding, feeling helpless, feeling worthless and hopeless, socially isolating, having problems with memory, and lack of energy.  The Veteran related that he had experienced the same symptomatology on and off since service.  The Veteran stated that his relationship with his family was very good, reported no relationships outside of his family, and related that he watched TV for leisure.  

The physician noted that the Veteran was well-groomed, was cooperative, his speech was spontaneous and its volume was within normal limits, his thought process was linear, his thought content exhibited no signs of suicidal or homicidal ideation, he did not have delusions, his affect was appropriate to the content of his speech, his mood was depressed, his cognition was alert, he was oriented, and his insight and judgment were fair.  The physician reported a history of passing suicidal ideation without intent or plan.  The Veteran was diagnosed with chronic PTSD and major depressive disorder, and assigned a GAF of 45.

At a March 2011 VA examination for PTSD, the examiner noted that the Veteran reported nightmares, day dreaming of fighting the Japanese army, and functioning well despite constantly dealing with his PTSD symptoms.  The examiner reported that the Veteran has been married for 60 years, had one daughter and four grandchildren, had few friends, and enjoyed playing ping pong, going to the movies, and watching TV.  There was no history of suicide attempts or assaultiveness.  The examiner remarked that the Veteran was neatly groomed and appropriately dressed, his psychomotor activity was unremarkable.  His speech was unremarkable but for his accent.  He was very polite, friendly, and cooperative.  His affect was appropriate.  His mood was anxious.  His attention was intact and he was oriented.  His thought process and content were unremarkable, and he had no delusions.  His judgment was intact.  His intelligence was above average.  Insight was good.  The Veteran reported sleep impairment, including disturbed sleep, waking up and thinking about the past experiences in service, and often experiencing nightmares.  The Veteran did not report persistent hallucinations.  

The examiner found that the Veteran did not exhibit any inappropriate behavior, interpreted proverbs appropriately, did not report ritualistic or obsessive behavior, did not endorse panic attacks, did not have any homicidal or suicidal thoughts, had fair impulse control, and reported getting angry but knowing how to control himself.  The Veteran's memory was normal.  The examiner noted that the Veteran worked as a government worker in the Philippines and as a security guard in the United States, and that he retired in 2010.  Now that he was retired, the examiner stated, the Veteran's symptoms have come to forefront and disturbed the Veteran constantly.  The examiner confirmed the diagnosis of PTSD and assigned a GAF score of 50. 

In an April 2011 PTSD stressor statement, the Veteran stated that the memories of the things he experienced in service caused him fear, nightmares, anxiety, depression, and hopelessness.  

In a June 2011 statement, the Veteran stated that, after separating form the army, he attended college and was able to concentrate on his studies, but always felt anxiety and was unable to control his anger.  The Veteran reported that after seeking advice from doctors, he was better able to manage his strong emotions and negative attitude, but that, despite living a peaceful life, he still realized that he avoided life situations which reminded him of his war experiences and avoided memories of those experiences, and had continuous nightmares, poor sleep, and negative attitudes. 

In an August 2011 statement, the Veteran reported that he began having painful memories of his wartime experiences soon after being released from service, and continued to experience nightmares, emotional numbness, and deep depression.  

In an October 2012 statement, the Veteran stated that his PTSD symptoms had increased in severity.

At an October 2013 videoconference hearing with a Decision Review Officer at the RO, the Veteran reported that he had sleep disturbances, flashbacks, and felt sad and depressed, especially about a good friend being killed right next to him.  He had nightmares and insomnia.  He was only able to get about three hours of sleep at night, sometimes woke up shouting, believing that he saw enemy soldiers.  He felt constantly threatened and afraid for his life, and locked his doors and windows because he felt unsafe.  He spent most time alone or with his wife and grandchildren.  The Veteran stated that he saw a VA psychiatrist at some point, but not regularly.  The Veteran also reported that he was no longer able to work due to his PTSD symptoms, that he sometimes did not wish to get out of bed due to his PTSD symptoms, and that he felt tired of his life and did not wish to live anymore.  

The Veteran's VA and private medical treatment records show that the Veteran has a reported history of PTSD and depression.   

At a March 2014 examination for PTSD, with a VA medical contractor, the examiner had significant difficulties understand the Veteran due to his thick accent and his mumbling style of speech.  The examiner confirmed a diagnosis of PTSD, and stated that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran reported to the examiner that, after being discharged from the army, he worked as a part-time high school instructor for about two years, then for the Filipino government for about 25 years, and then moved to the United States in 1992, where he worked as a security guard from 1992 to 2009.  The Veteran acknowledged that he attended group therapy for almost a year, but was no longer receiving any mental health treatment or taking any psychotropic medications.  The examiner related that the PTSD symptoms which the Veteran experienced were anxiety and chronic sleep impairment.

The Board finds that the Veteran is entitled to a disability rating of 50 percent, but not higher, for the entire period on appeal for PTSD.  The overall disability picture as represented by the Veteran's statements, VA treatment and examinations, and other evidence of record indicate that his PTSD symptoms were of sufficient severity, frequency, and duration as to be productive of occupational and social impairment with reduced reliability and productivity.  The Veteran has experienced such symptoms as depression; anger; anxiety; fear of an unspecified threat; sleep disturbances; flashbacks; and the difficulty in establishing and maintaining effective relationships, as evidenced by the Veteran having few social relationship, not seeking much contact with others, and preferring to isolate himself, while still maintaining family relationships.  While the Veteran denied suicidal ideation, had full contact with reality, and did not experience any hallucinations, he expressed thoughts about not wishing to live anymore and had recurrent nightmares about the war, he also had continuous mood and motivation disturbance.  While the Veteran experienced a frequent fear for his safety and practiced avoidance behaviors, he was also able to maintain personal hygiene and had no problems with everyday activities.  

The Board finds that the results of the VA examinations and the symptoms described in the VA examination reports, VAMC treatment notes, and lay statements do not indicate that the Veteran experiences all of the symptoms associated with a 50 percent disability rating for a psychiatric disability.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather should serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that his symptoms are sufficiently severe, frequent and of sufficient duration to represent occupational and social impairment resulting in reduced reliability and productivity satisfies the criteria to warrant a 50 percent disability rating, even though all the specific symptoms listed for a 50 percent rating are not manifested.

The Board acknowledges that the Veteran's GAF scores have ranged from 45 to 50, indicating moderate to moderate-to-severe impairment, with the scores appearing to indicate about the level of impairment contemplated by the 50 percent rating.  Regardless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2013).  In this case, the evidence documents that the Veteran's actual PTSD symptoms, as described in his treatment records and in the VA examination reports, have corresponded to a level of impairment that warrants a 50 percent rating, but not higher.

Consideration has been given to assigning a higher disability rating for all or part of the period on appeal.  However, there is no indication from the evidence of record that the Veteran has experienced obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting).  Nor did he experience total occupational and social impairment during the period under consideration.  He worked until 2009, and although severely reduced in social interaction, has had relationships and interactions with family members.  While the Veteran stated that he had difficulty with his anger, he never mentioned any problems at work, and he was able to maintain at least two long term jobs before retirement.

The Board also finds that the Veteran did not show such symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  At all the mental treatment appointments and the examination, the Veteran's speech was normal, he behaved appropriately and was polite, he was oriented as to time and place, and thought processes were not impaired.  The Veteran steadily denied suicidal or homicidal plans or ideation, although he also had occasional thoughts without plan or intent.  Overall, the Board finds that his symptomatology during the appeal period is not of sufficient frequency, severity and duration to equate to social and occupational impairment with deficiencies in most areas, or total social and occupational impairment.  Therefore, a higher rating is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board has also considered whether the claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's disability are contemplated by the schedular criteria.  There is also no indication from the evidence of record that the Veteran has had frequent hospitalizations or received frequent emergency treatment for his PTSD.  Additionally, the Veteran was able to work steadily for many years, and his current symptoms of PTSD are not shown to have resulted in marked interference with employment, beyond that contemplated by the assigned 50 percent rating.  In sum, the Board finds that the preponderance of the evidence is against a finding that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher extraschedular rating.  There are higher ratings available for the disability, but the evidence does not show that the Veteran's symptoms meet the criteria for the assignment of any higher rating.  The Board finds that referral of this case for extra-schedular consideration is not warranted.

Accordingly, The Board finds that the preponderance of the evidence is against the assignment of any rating higher than 50 percent for PTSD during the period on appeal.  Resolving reasonable doubt in favor of the Veteran, the claim for increased rating is granted to the extent that a 50 percent rating, but not higher, will be assigned for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD for the entire period on appeal, is granted.


REMAND

The Veteran seeks an initial increased rating for bilateral hearing loss and TDIU.  The RO granted entitlement to service connection for bilateral hearing loss in a May 2011 rating decision and assigned a 10 percent rating, effective November 30, 2010.  The Veteran appealed that decision.

At a March 2011 VA examination, the examiner diagnosed mild-to-severe sensorineural hearing loss above 250 Hertz for the right ear, and mild-to-severe sensorineural hearing loss above 5000 Hertz for the left ear.  The examiner was unable to test the Veteran's speech recognition to completion due to language difficulties.  The Veteran's primary language is not English.

The Veteran stated in an August 2014 statement from his representative that his hearing loss had worsened since the March 2011 VA examination.  The Veteran has specifically asserted that his hearing loss had worsened since the March 2011 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Furthermore, that examination was conducted over three years ago.  An updated VA audiological examination is needed to make an informed decision regarding the Veteran's current level of functional impairment and to adequately rate his current level of disability.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In addition, the claim for TDIU is inextricably intertwined with the pending claim for increased rating for hearing loss.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Also, any current treatment records should be obtained before a decision is made with regard to the above issue.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Obtain all pertinent VA and private medical records, not yet associated with the claims file, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA audiology examination.  The examiner should describe the current nature and severity of the Veteran's hearing loss.  The examiner must review the claims file and must note that review in the report.  The examination must include testing of pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should discuss the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  A complete rationale for all opinions expressed should be provided.

3.  Then, schedule the Veteran for a VA examination to determine whether he is employable.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow substantially gainful employment due solely to service-connected disability.  Age and nonservice-connected disability cannot be considered in make the determination.  If the Veteran would be capable of working with only the service-connected disabilities (PSTD, tinnitus, and bilateral hearing loss), the examiner should state what type of work and what accommodations would be needed due to the service-connected disability.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


